Woeden, J.
This was an action by the State, upon the relation of Van Burén township, in Brown county, Indiana, against the appellants, upon the official bond of Taggart, as treasurer of said county. The action was brought to recover *50money due the township from the treasury of the county, which had been apportioned to the township by the auditor of the county, and for which the auditor had drawn his warrant upon the treasurer in favor of the township. Judgment for the plaintiff.
The question is properly raised, whether the action can be maintained in the name of the State, upon the relation of the township. The action should have been upon the relation of the auditor of the county, as we have decided in the case of Taggart v. The State, ex rel. Washington Township, ante, p. 47,
The judgment below is reversed, with costs, and the cause remanded for further proceedings.
Pettit, J., dissents.